Title: To George Washington from Joseph Mandrillon, 25 October 1788
From: Mandrillon, Joseph
To: Washington, George



My General,
Amsterdam 25th Octr 1788

I had the honor to send your Excellency some months ago a specimen of my last work under the title of Literary and Political Fragments during a journey to Berlin. It was to have been forwarded to you, my General, by——Boinod, bookseller in Philadelphia. I wish that the new homage which I have rendered with so much pleasure to your exalted merit, may interest you.
Your Excellency will see that I have added some new sketches to your Elogy. But I feel that my efforts will never be equal to the subject; and I hope your Excellency will rather judge me by my intentions than by the execution.
I take the advantage of putting this under the cover of Mr Praegers of Philadelphia, my correspondent. I have received great pleasure from my personal acquaintance with him, by his giving me much information respecting your Excellency whose admirer he is no less than my self. He dwells upon the civilities which you shewed him while he was in Your Country. This young man is Of a very rich & respectable family—he has, himself talents which render him interesting, and I am pleased to do him this justice to Your Excellency.

I have had your portrait, my General, for several years, which I always carry with me; I have shewn it to Mr Praegers who does not think it a sufficiently good resemblance for a person who cherishes it so much as I do. He has promised to get me a better one, and you may Conceive, my General, how much I shall rejoice in possessing an exact likeness of you, since I never had the happiness of enjoying your presence.
I wish Your Excellency may know the ⟨Zeal⟩ which I have to prove the unalterable sentiments of devotion & respect with which I have the honor to be My General, Your very Hble and Very Obedt Servt

Jh Mandrillon

